DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 09/27/2022 wherein: claims 1-20 were canceled, claims 21-40 were newly added. Accordingly, claims 21-40 are now pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 22, 23, 34, and 35 are objected to because they recite “base on” instead of “based on”. Claims 28 and 40 are objected to because they recite the term “IMU” without explicitly reciting an inertial measurement unit before mentioning the abbreviation IMU. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 33 recite: “an original navigation map and an original probability grid map”. The term original is a relative term which render the claims indefinite; the term is not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear with respect to what standard, or criterion, the navigation map is considered original. According to the examiner's best knowledge, the term original will be interpreted as initial a similar interpretation, i.e. an existing navigation map and a probability grid map. Claims 22-32 and 34-40 depend from claims 21 and 33, include all of their limitations, but do not cure their deficiencies, rendering them rejected under the same rationale. 
Claims 22 and 34 recite: “preset probability grid map”. The independent claims from which these claims depend recite “original probability grid map”. It is unclear whether the preset probability grid map is the same as the original probability grid map or a different/separate grid map, rendering the metes and bounds of the claims indefinite. Claims 27, 28, 35-37, and 39-40 depend from claims 22 and 34, include all of their limitations, but do not cure their deficiencies, rendering them rejected under the same rationale. 
Claims 25 and 37 recite: “ICP matching”. It is unclear from the claims what this term intends to refer to, whether it is Iterative closest point matching or another process that could be abbreviated by an ICP. An explicit recitation of the intended term should be performed for these claims. 
Claims 25 and 37 also recite “a first precise coordinate”. The term, "precise" is relative terms which renders the claims indefinite; the term is not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, such that it is unclear with respect to what standard or condition the coordinate would be considered precise.
Claims 26 and 38 recite, “first type pixels”. The term “type” renders the claim indefinite because it is unclear what “type” was intended to convey. The specification doesn't appear to further define the different types of pixels. The metes and bounds of the claim limitation are vague and ill-defined rendering the claim indefinite (see MPEP 2173.05). The claims also recite, “covering, by the processor, pixels outside a laser beam as first type pixels in response to the pixels outside the laser beam being not the first type pixels”. This limitation is considered indefinite because it tends to define the pixels outside the laser beam in terms of what it is not, rather than pointing out to what pixel type they are. Thus, the limitation is considered a negative limitation that renders the claim indefinite because it is an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. 
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669